UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALVIN GONZALEZ,

                             Plaintiff,
                                                                    19-CV-10542 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
DARCEL D. CLARK, ESQ., BRONX                                 OR IFP APPLICATION
COUNTY DISTRICT ATTORNEY,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the notice of removal without the filing fees or an IFP application.

Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit

the attached IFP application. If Plaintiff submits the IFP application, it should be labeled with

docket number 19-CV-10542 (CM). If the Court grants the IFP application, Plaintiff will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the case shall be processed in accordance with the procedures of the

Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   November 15, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
